Citation Nr: 1606513	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a skin disability, diagnosed as eczema. 

4.  Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1991 and January 1994 to December 2009. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the rating from 10 to 20 percent for the Veteran's service-connected thoracolumbar spine disability, effective September 30, 2011, the date of claim.

In December 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.  The Board observes that a representative from Veterans of Foreign Wars of the United States assisted the Veteran during the hearing.  It appears that such assistance was solely for purpose of the hearing because the current power of attorney (VA Form 21-22a completed in May 2011) is in favor of Texas Veterans Commission and no subsequent power of attorney is reflected in the record.  

Review of the record further reflects that findings from an August 2015 MRI were added to the claims file since the issuance of the latest RO adjudication in a February 2014 SSOC; however, during the December 2015 hearing, the Veteran's representative stated that the Veteran waived such evidence.  At any rate, as the appeal was perfected after February 2013, no waiver of initial RO consideration is required with respect to the newly received evidence.
 
In addition, the Board notes that, although the Veteran is currently employed, he testified during his 2015 hearing that he has difficulty maintaining his job as a result of his service-connected thoracolumbar spine disability.  See also, VA Form-9 received in May 2013.  Because the issue of unemployability is raised by the record, a TDIU request is inferred by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

FINDING OF FACT

During the pendency of the appeal, the Veteran's service-connected thoracolumbar spine disability has been primarily productive of multilevel DDD and the functional equivalent of forward flexion to 30 degrees or less, when also considering the evidence of additional loss of flexion after repetitive-use testing, pain on movement, disturbed locomotion, localized tenderness, guarding and/or muscle spasm, and interference with prolonged sitting and standing during flare-ups. 


CONCLUSION OF LAW

The criteria are approximated for a 40 percent for service-connected DDD of the thoracolumbar spine throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the RO provided a notice letter to the Veteran in November 2011 which apprised the Veteran of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO also advised him as to how disability ratings and effective dates are assigned. 

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, a hearing transcript, and lay statements in support of the claim.  The Veteran was afforded VA compensation examinations of the spine in December 2011 and July 2013, and these examinations are adequate for the purposes of rating the Veteran's lumbar spine disability insofar as their findings support a higher rating of 40 percent.  As noted below, the issue of entitlement to a rating higher than 40 percent is remanded for an updated examination.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board hearing complied with the provisions of Bryant. 

Here, the 2015 Board videoconference hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his spine disability has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Analysis

The Veteran seeks a disability rating higher than 20 percent for his service- connected thoracolumbar spine disability. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a. Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). Id.  IVDS is also referred to as degenerative disc disease or DDD. 

The RO assigned the 20 percent rating for the Veteran's service-connected thoracolumbar spine disability pursuant to DC 5242 of the General Rating Formula.  
38 C.F.R. § 4.71a (2015). 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Alternatively, under the IVDS Formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2015).

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Turning now to the evidence in this case, the Veteran submitted an increased rating claim for his thoracolumbar spine disability in September 2011.  

In December 2011, he was provided an examination of the spine for VA compensation purposes.  He reported that his low back "hurts all the time."  Range of thoracolumbar spine motion was as follows:  Flexion was to 65 degrees with pain beginning at 60 degrees.  Extension, right lateral flexion and bilateral rotation were to 20 degrees with pain at endpoints.  Left lateral flexion was to 15 degrees also with pain at endpoint.  On repetitive-use testing, range of motion was further limited to 60 degrees of flexion and 15 degrees of extension, bilateral lateral flexion, and left lateral rotation.  The Veteran has functional loss and/or functional impairment in terms of less movement than normal and interference with sitting, standing and/or weightbearing.  Arthritis was not seen on x-rays.  There was localized tenderness or pain to palpation in the left lower back.  The Veteran had guarding and/or muscle spasms.  Disc disease was present; no incapacitating episodes were demonstrated.  Muscle strength testing in the lower extremities was normal with the exception of decreased strength (4/5) in the left knee.  Muscle atrophy was not present in the lower extremities.  Reflexes and sensory testing was normal in the lower extremities.  Straight leg testing was positive, bilaterally.  There were no radicular symptoms or any other signs of radiculopathy.  Diagnosis was DDD of the thoracolumbar spine.  It was noted that the Veteran works as a police officer and that his back disability impacts his ability to work in that it takes him a while to get going in the morning because his back often locks up.  The Veteran also reported having difficulty with prolonged sitting and standing.

VA medical records show continued treatment for low back pain from September 2010 to April 2013.

VA afforded the Veteran an additional VA examination for compensation purposes in July 2013.  He reported having daily chronic low back pain, worse if he sneezes.  Due to this daily pain, he requires the help of his spouse to help him with daily activities.  On examination, range of thoracolumbar spine motion was follows:  flexion was to 65 degrees; extension to 15 degrees; lateral flexion and lateral rotation were to 30 degrees or greater, bilaterally.  There was no objective evidence of pain on motion.  The examiner commented that she was unsure of the Veteran's full range of motion as the Veteran would not go beyond 65 degrees flexion because of pain.  On repetitive-use testing, there was no additional limitation of motion.  The Veteran's functional impairment of the thoracolumbar spine was described as having less movement than normal.  Upon light superficial touch to his mid-lumbar area, the Veteran reported pain.  There was no evidence of guarding and/or muscle spasm of the thoracolumbar spine.  Muscle strength and sensory testing of the lower extremities was normal.  There was no evidence of muscle atrophy.  Reflexes in both knees were normal and reflexes in both ankles were noted as hypoactive.  Straight leg raising test was negative, bilaterally.  The Veteran had no radicular pain or any other signs of radiculopathy in the lower extremities.  There were no incapacitating episodes of DDD within the prior 12 months.  It was noted that the Veteran used a back brace for 2-6 hours a day when doing yard work.  On x-rays, small osteophytes at L1, L2, L4, and L5 were seen, but no arthritis.  The examiner noted that the Veteran worked full-time in the security department of a local university and opined that his lumbar spine disability did not impact his ability to work.  The examiner also determined that a flare-up and/or repetitive motion would most likely not significantly limit the Veteran's lumbar spine functionality and/or cause weakness, fatigability, or inhibit coordination.  

A VA primary care note reflects that August 2015 MRI findings of a herniated disc at L5-S1.  Physical therapy was recommended

During his December 2015 personal hearing before the undersigned VLJ, the Veteran stated that his low back locks up, particularly upon rising in the morning, as well as after having a bowel movement, mis-stepping, or while vacuuming or picking up around the house.  When a flare-up occurs, he takes medication, uses a heating pad and a TENS unit.  He reported that low back flare-ups occur daily, most often in the mornings, and also after work.  When he returns from work, he must immediately take medication and take a hot shower to relieve the pain.  In addition, the Veteran's spouse testified that because the Veteran's back locks up frequently, she has to help him with things such as walking up the stairs or picking things up from the floor.  She also assists him when he needs to get off the toilet or tie his shoes.   

Initially, the Board notes that there is no evidence currently of record showing that the Veteran has had any incapacitating episodes of DDD within the prior 12 months.  As such, a rating higher than 20 percent is not warranted under DC 5243.

Moreover, neither forward flexion to 30 degrees or less nor favorable ankylosis of the entire thoracolumbar spine has been demonstrated during the above-noted VA examinations or treatment visits to warrant a higher rating under DC 5242.  
As set forth above, the Veteran exhibited forward flexion of the thoracolumbar spine to no less than 65 degrees on range of motion testing.

However, the Board recognizes the Veteran's competent and credible statements regarding his functional limitations during a flare-up and/or with repetitive use.  He testified that he experiences daily flare-ups of low back pain during which his functional ability is significantly limited.  He states that his back locks, especially upon rising in the morning, and after sneezing or doing daily activities such as vacuuming or picking things up around the house.  He also experiences flare-ups with prolonged sitting and standing.  When a flare-up occurs, his locomotion is disturbed and he must stop what he is doing to take pain medication, use a heating pad and/or take a hot shower, and use a TENS unit.  His spouse also attested to the fact that she must assist him with daily activities such as tying his shoes and helping him up the stairs.  In addition to this lay evidence, the Veteran's 2011 VA examination report reflects evidence of guarding and /or muscle spasms in the low back, as well as localized tenderness in that area.  During the 2013 VA examination, an additional loss of 5 degrees flexion on repetitive-use testing was demonstrated, as well as localized tenderness.  In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that, resolving all doubt in the Veteran's favor, the criteria for a higher rating of 40 percent are approximated under DC 5242.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board notes that the 40 percent rating assigned herein represents the maximum rating for limitation of motion.  However, as stated, the Board is remanding the issue of entitlement to a rating higher than 40 percent for an updated examination.  

Accordingly, the Board concludes that a 40 percent for the Veteran's thoracolumbar spine disability is warranted.

ORDER

A disability rating of 40 percent for DDD of the thoracolumbar spine is granted throughout the pendency of the appeal, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is indicated prior to analyzing the merits of the claim of entitlement to a rating higher than 40 percent for the service-connected lumbar spine disability, as well as the derivative TDIU claim currently on appeal.  

An updated examination is needed to help determine whether a rating higher than 40 percent is warranted for the Veteran's thoracolumbar spine disability.  He last underwent an examination of the spine for VA compensation purposes in July 2013.  The record contains subsequent evidence, namely August 2015 MRI findings, that suggest a worsening of his lumbar spine disability since last examined.  Moreover, during his December 2015 hearing, he testified that his low back disability had worsened in severity and that he is currently experiencing radicular pain into his left leg, a symptom not previously reported.    

Moreover, on remand, the AOJ must develop the derivative TDIU claim. Although the Veteran is working as a security officer at a local university, he reports that his low back disability is affecting his ability to maintain such employment.  During his December 2015 hearing, he testified that he often takes time off from work because of increased low back pain requiring medication and rest at home.  He also indicated that he was previously employed by the local police department but had to leave that job and take a lesser-paying job because he was not able to perform his police job duties on account of his back problems.  While acknowledging that his low back pain is getting considerably worse, he stated that he forces himself to go to work despite the pain because he needs the income.   

Lastly, the Board observes that the RO, in a September 2014 rating decision, denied service connection for eczema and chronic kidney disease.  In a December 2014 statement, the Veteran expressed disagreement with these denials.
The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The Board is therefore obligated to remand these issues for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Ensure that any relevant outstanding VA medical evidence as well as any identified private evidence is obtained and associated with the claims file.

2.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

3.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.

4.  Then, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify the Veteran's thoracolumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present.  

In doing so, specifically clarify whether DJD of the thoracolumbar spine is shown on x-rays.  (The 2011 and 2013 VA examination reports shows conflicting findings). 

(b).  Provide the range of motion of his thoracolumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use, specifically indicating whether any additional limitation in range of motion is present, and to what degree. 

(d).  Indicate the presence of any ankylosis (favorable or unfavorable) of the entire lumbar spine, or the entire spine. 

(e).  State whether any current lumbar spine disc disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year; 

(f).  Identify any evidence of radiculopathy or other neurological involvement due to the service-connected thoracolumbar spine disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

Also comment on the presence and severity of any related bowel or bladder problems.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claim of entitlement to a rating higher than 40 percent for the thoracolumbar spine disability and the derivative TDIU claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

6.  Issue to the Veteran a Statement of the Case which addresses the issues of entitlement to service connection for eczema and chronic kidney disease.  The RO should furnish the Veteran with appropriate notice as to the appeal process. Following issuance of the Statement of the Case, the RO should conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


